Citation Nr: 1421973	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-32 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1984 to December 1987.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The case was previously before the Board in January 2012 and was remanded for further development.  The Board finds that there has been substantial compliance with the mandates of the Board's remand and will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268(1998).

In October 2011, the Veteran provided testimony at a hearing before a Veterans Law Judge who is no longer employed by the Board; a transcript of the hearing is of record.  In March 2012, VA sent the Veteran a letter offering an opportunity to testify at another hearing, but the Veteran did not respond.  The Board, therefore, will proceed to adjudicate the case based on the evidence on record.


FINDING OF FACT

It is at least as likely as not that the Veteran has a right knee condition that is attributable to service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right knee condition are met.  38 U.S.C.A. §§ 1131, 1132, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed regarding the duties to notify and assist, such error was harmless and will not be discussed.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, 38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  § 3.303(d). 
 
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Here, the Veteran says that he has a right knee condition as a result of an injury in service, and that he has experienced knee pain since then; he claims service connection is warranted.  

An October 2005 magnetic resonance imaging (MRI) report and an October 2007 x-ray finding reflect that the Veteran has arthritis of the right knee; in an August 2007 VA examination, the Veteran was diagnosed with degenerative arthritis of the right knee.  The first element of service connection is therefore established.

Regarding the second element of service connection, service treatment records document an injury involving the Veteran's right knee in June 1985 as well as in-service diagnoses of retropatellar pain syndrome and chondromalacia patella of the right knee.  Furthermore, the Veteran was seen multiple times in service for complaints of right knee pain, including in September 1986, December 1986, January 1987, February 1987, May 1987, and August 1987.  A November 1987 examination for the purpose of separation from service documents an abnormal finding of the Veteran's extremities, noting minor crepitus of the right knee.

The evidence, therefore, establishes the presence of a current disability and an in-service injury.  On the issue of nexus, the record contains conflicting evidence which must be weighed.

Private medical opinions from May and June 2007 reflect that the Veteran's physician considered his relevant history and medical records and found that the Veteran's right knee condition is an "exacerbation" of the injury he incurred in service.  In a March 2008 private treatment record, the Veteran's physician further opines that "it is quite possible" that the Veteran's in-service diagnoses of chondromalacia patella and retropatellar pain syndrome progressed over time to his current osteoarthritis.

The Veteran was afforded VA examinations in August 2007 and September 2008. The August 2007 VA examiner opined that the Veteran's right knee arthritis was less likely than not related to service because the Veteran's pain comes from the quadriceps tendinous muotendinous junction, but-based on service treatment records-the Veteran did not report pain under the kneecap or medial or lateral joint line; he reported pain deep inside the knee.  The August 2007 VA examiner also attributed the Veteran's condition to a post-service injury in 2002 and the Veteran's obesity, but did not provide a rationale.

The September 2008 VA examiner also opined that the Veteran's right knee arthritis was less likely than not related to service because of the Veteran's obesity; his bilateral symmetric osteoarthritis which is notable because he has not suffered a left knee injury; retropatellar pain syndrome is not a significant, known cause of osteoarthritis within the knee; and the Veteran has a 50% tear at the myotendinous junction of the semimembraneous muscle, which indicates that the Veteran has had an independent injury which has contributed to his right knee osteoarthritis.

The August 2007 and September 2008 VA examiners did not consider the Veteran's reports of continuous knee pain since service.  And, the September 2008 examiner stated that the Veteran's separation examination was negative for right knee problems when there is a finding of crepitus.  In addition, the September 2008 VA examiner gave a negative nexus opinion based, in part, on similar symptomatology on the left knee noting a lack of a left knee injury when the record, in fact, indicates that the Veteran suffered a serious incident in 2002 involving his left knee.  Accordingly, for these reasons, the Board acknowledges the medical opinions from these VA examinations but affords them little probative value.

Because arthritis is a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a), service connection may be granted in this case under continuity of symptomatology.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1331.  

The Veteran was not diagnosed with arthritis during or within a year of service, but he reports that his right knee has hurt since service; the Veteran is competent to report pain in his right knee.  See Layno v. Brown, 6 Vet. App. 465 (1994).  And, the Board finds that the evidence in the record corroborates the Veteran's allegations of continuity of symptomatology.

Shortly after separation from service, the Veteran filed a service connection claim for a right knee condition in December 1987.  In addition, in a January 1988 VA examination, the Veteran reported feeling constant knee pain since an incident in 1985.  The earliest medical record associated with the claims folder following the January 1988 VA examination is a private MRI report from October 2005, which reflects a finding of osteoarthritis.  In an October 2011 hearing and an August 2008 local hearing, the Veteran consistently reported not seeking medical treatment for his right knee pain until 2005 because he lacked medical insurance.  Subsequent medical records reflect that the Veteran has subsequently continued to complain of right knee pain.  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, considering the evidence of record, and affording the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran's statements about the continuity of his right knee pain since service are credible, and that the condition was incurred in service.  See Walker, 708 F.3d at 1331.


ORDER

Service connection for a right knee condition is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


